DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Katoh (USPN 2011/0196305).
	Katoh discloses a pump system comprising: a pump (1 in Figs. 1, 2 and 10) configured to send out a fluid in response to application of a voltage (see the discussion of the second embodiment and [0074] thru [0076]), 5an ejection amount of the fluid increasing or decreasing in accordance with the voltage (see Figs. 1 and 2 and [0051]); a flow meter  (210, a flow rate sensor is a synonym for a flow meter or alternatively may broadly considered to be a flow meter) configured to measure a flow rate of the fluid sent out from the pump (see Fig. 10, it is noted that the sensor is on the intake side of the pump, however the claim sets forth the flow meter is configured to measure a flow rate of the flow sent out from the pump, because the flow into the pump must equal the flow out from the pump the flow rates must be the same although they may be out of phase; therefore the  element 210 is at the minimum indirectly measuring the flow rate sent out of the pump); and a control unit 220 connected to the pump (see the arrows to and from the drive 230) and the flow meter (note the arrow from 210), and configured to control the voltage that is applied to the pump according to the flow rate measured by 10the flow meter (see the discussions of [0110] thru [0113] in combination with [0076] thru [0078]).  
With regards to claim 3 Katoh discloses15	With regards to lclimaim  in [0110] thru [0112] that the pump drive and flow rate are controlled using a feedback PID type control algorithm which, as commonly understood in the art, will operate to adjust a magnitude of the voltage so as to increase the ejection amount in a case in which the flow rate measured by the flow meter is smaller than a target flow rate of the pump, and adjusts a magnitude of the voltage so as to reduce the ejection amount in a case in which the flow rate is larger than the target flow rate. This is also the material set forth in claim 4.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Smeys et al (WO 2021/076809)).
	Smeys et al discloses a pump system comprising: a pump (106-3, 106-4 in Fig. 2A) configured to send out a fluid in response to application of a voltage (see the discussion of [0028] and [0035]), 5an ejection amount of the fluid increasing or decreasing in accordance with the voltage ( [0035]); a flow meter  (106-9, a flow rate sensor is a synonym for a flow meter or alternatively may broadly considered to be a flow meter) configured to measure a flow rate of the fluid sent out from the pump (see Fig. 2A); and a control unit 108 connected to the pump (see the arrow to the pump actuator 106-3) and the flow meter (note the arrow labeled flow control loop), and configured to control the voltage that is applied to the pump according to the flow rate measured by 10the flow meter (see the discussion in [0035 and the discussion of the error signal
With regards to claim 3 Smeys et al discloses15	With regards to lclimaim  in [0035] and [0044] that the pump drive and flow rate are controlled using a feedback proportional type control algorithm which, as commonly understood in the art, will operate to adjust a magnitude of the voltage so as to increase the ejection amount in a case in which the flow rate measured by the flow meter is smaller than a target flow rate of the pump, and adjusts a magnitude of the voltage so as to reduce the ejection amount in a case in which the flow rate is larger than the target flow rate. This is also the material set forth in claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over either of Katoh or Smeys et al as evidenced by Bialek et al (WO 2021/028217).
	As set forth above Katoh and Smeys et al each disclose the invention set forth in claims 1 and 3 and the material of claim 4. Further, Katoh discloses in [0113] that flow rates less than 50 ml/hr which includes but does not specify the smaller flow rates of 600 microliters/hour or less. As described above each of Smeys et al and Katoh discloses the controlled amount may be varied and adjusted. Further, the flow rate is a controlled based upon the requirements of the patient for the injected medicine. It is commonly understood that piezoelectric pumps are capable of flow rates in the in the single digit microliter per hour range, see Bialek et al in the first full paragraph of page 10 which discloses a piezoelectric pump having flow rates of 1 to 10 microliter per hour. 
	At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to- adjust the flow rates of the pump to levels such as 600 microliters per hour as required by a patient and determined by a doctor in either of the Katoh or the Smeys et al medicine injection applications, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitation.
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2007-533902 A discloses a piezoelectric pump having a flow meter 112-3E at the outlet of the pump.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
July 9, 2022